Citation Nr: 0111544	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 until 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the RO.  

The record shows that the RO previously denied service 
connection for PTSD in August 1995.  An appeal was initiated 
and a statement of the case was issued by the RO in August 
1996, but the veteran did not perfect an appeal within the 
time period allowed.  38 C.F.R. § 20.302 (1995).  As a 
result, the RO's decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.1103 
(2000); 38 C.F.R. § 20.302 (1995).  Accordingly, the question 
to be addressed is whether new and material evidence has 
since been received to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board notes that the issue of entitlement to an increased 
rating for left knee disability which had also been appealed 
was withdrawn from appellate consideration by the veteran 
when he appeared for a hearing in January 2001.  


FINDINGS OF FACT

1.  By an August 1995 RO decision, service connection for 
PTSD was denied.  An appeal was not perfected.

2.  Evidence received since the 1995 denial is so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim of service connection for PTSD was denied by a rating 
decision entered in August 1995.  Although an appeal was 
initiated and a statement of the case was issued in August 
1996, the veteran did not perfect an appeal of this denial, 
and it has consequently become final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  

As a result, the Board may now consider the veteran's claim 
of service connection on the merits only if "new and 
material evidence" has been presented since the August 1995 
RO denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In the veteran's case, evidence available to the RO in August 
1995 showed that he did not meet the criteria for a diagnosis 
of PTSD.  Specifically, a January 1995 VA examiner reported 
that the veteran had not reported symptoms consistent with a 
diagnosis of PTSD.  The examiner opined that there was very 
little evidence to support such a diagnosis.  Additionally, 
psychological testing conducted in February 1995 was 
interpreted as showing an over-endorsement of symptoms.  It 
was felt that the findings suggested that the veteran did not 
meet the criteria for a diagnosis of PTSD.  It was not until 
1998 that evidence suggesting a diagnosis of PTSD was 
obtained.  When the veteran was examined by VA in August 
1998, it was felt that he indeed had PTSD symptoms.  
Additionally, outpatient treatment reports prepared in 
September 1998 and February 1999 included clinical 
assessments of PTSD.  

Given that evidence has been presented suggesting that the 
veteran may indeed experience PTSD, whereas evidence 
previously available strongly suggested that he did not, the 
Board finds that the newly received evidence is significant, 
especially in the context of a claim to reopen.  In fact, the 
Board finds that the later indications that the veteran now 
has PTSD are so significant as to constitute new and material 
evidence.  This is so despite other contrary assessments, 
such as a January 2000 examination report showing that he did 
not meet the diagnostic criteria.  Consequently, the Board 
finds that the veteran's claim should be reopened.  


ORDER

New and material evidence sufficient to reopen a claim of 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.


REMAND

The veteran asserts that he now has PTSD as the result of 
stressful and traumatic experiences in Vietnam.  As noted 
above, he has undergone a number of VA examinations.  In 
January 1995, the examiner found that there was very little 
evidence to support a diagnosis for PTSD, but that the 
veteran would be referred for psychological testing.  Such 
testing was administered the following month and it was 
determined that the veteran's symptoms were more consistent 
with alcohol dependence, dysthymic disorder and a personality 
disorder.  

In August 1998, diagnoses of major depressive disorder, PTSD 
symptoms, and alcohol dependence, in remission, were 
rendered.  In an April 1999 addendum to the August 1998 
examination, the examiner explained why it was his opinion 
that the veteran's symptoms approximated the criteria for 
PTSD.  He stated, however, that since a previous examination 
by a competent psychiatrist and a full battery of 
psychological testing in 1995 had not resulted in a diagnosis 
of PTSD, further testing was warranted.  

The veteran was most recently afforded a VA examination for 
PTSD purposes in January 2000, during which the examiner 
reviewed previous background history in detail.  Following 
examination, diagnoses of major depression, anxiety disorder, 
and alcohol dependence, in remission, were rendered.  The 
examiner commented that, although the appellant did not meet 
the criteria for PTSD, he did have moderate daily anxiety 
symptoms.  

The varying positions taken with respect to whether the 
veteran has PTSD raises several questions regarding the state 
of the record, particularly in light of recent changes to the 
law.  On November 9, 2000, the President signed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The change in the law requires that notice 
be provided to a claimant as to what is required for a claim 
to be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, and to the extent feasible, to 
obtain clarifying evidence on the question of whether the 
veteran indeed has PTSD, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain all service department medical 
records that may be maintained by the 
National Personnel Records Center, or by 
the service department itself.  

2.  After the above-requested development 
has been completed, the veteran should 
again be afforded a VA examination to be 
conducted by a psychiatrist, preferably 
by one who has not seen the appellant 
previously, to determine whether he has 
PTSD attributable to military service.  
Psychological testing should be 
accomplished.  The claims folder and a 
copy of this remand should be made 
available to the examiner prior to 
evaluation.  The examiner should state 
with specificity and supporting rationale 
whether the veteran has PTSD, and if so, 
whether it is related to any incident of 
military service.  The opinion should be 
supported by the evidence of the record 
and the examiner should specifically 
refer to all medical principles relied on 
in forming any opinion.  The examiner 
should explain his/her opinion in light 
of other opinions of record as noted 
above.

3.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.  
Further evidentiary development as deemed 
necessary should be conducted.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



